Opinion by
Judge Elliott:
This was an indictment of the Lawrence Criminal Court against the appellee, charging her with unlawfully and wilfully cutting and peeling a lot of fruit trees, ornamental trees and shrubs standing on the land of Arch Borders, and being his property. The indictment states that the trees, etc., cut and peeled, were injured and killed by the acts of the appellee.
The appellee’s demurrer to the indictment was sustained, and the indictment dismissed, and the commonwealth has appealed. This indictment was found for a supposed violation of Sec. 8, Art. 28, Chap. 29, Gen. Stat., which is as follows:
If any person shall wilfully and unlawfully cut down or destroy by belting, topping, or otherwise, any fruit or shade trees of another, or quarry stone on the land, pull down or open fences or gate, destroy or injure the vegetables, trees or shrubbery of any other person, he shall be fined not less than five nor more than five hundred dollars. It seems to us that the indictment states all that the statute requires to make out a complete public offense.
It charges the wilful and unlawful cutting the trees and states to whom the property belonged, and the injury done, in apt language, and we are of opinion that the court erred in sustaining the demurrer and dismissing the indictment.
Wherefore the judgment is reversed and cause remanded for ifurther proceedings consistent herewith.